DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 18, 19, 21 and 22 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the replies filed on September 16, 2019 and December 30, 2020.

Claim Rejections - 35 USC § 103
Claims 1 and 14 through 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of:
1)	U.S. Publication 2014/0081299 to Dietz et al (hereinafter “Dietz”);
2)	U.S. Publication 2010/0298851 to Nield (hereinafter “Nield”); and
3)	U.S. Publication 2010/0298851 to Mulvihill et al (hereinafter “Mulvihill”).
NOTE:  Elements or limitations emphasized [in italics] below are illustrated in the annotated figures.  Also, Dietz discloses five different embodiments of an ultrasonic medical tool as one embodiment can be taken and applied to any of the other embodiments (e.g. ¶ [0051], [0056]).
Claims 1 and 14:  Dietz discloses a method of fabricating an ultrasonic medical device (e.g. embodiment of Fig. 16) comprising:
machining a surgical tool (e.g. dicing in Fig. 19B, ¶ [0053]) from a portion of a flat metal stock (410, e.g. Ti, Al, etc., of 110, ¶ [0032]), wherein the surgical tool comprises a proximal end having a first flat face and a second flat face outwardly facing 180° opposite the first flat face, an end effector, and a longitudinal portion (in Fig. 16) in between the proximal end and the end effector;

    PNG
    media_image1.png
    345
    624
    media_image1.png
    Greyscale

contacting a face of a first transducer [upper 420, in Fig. 16] with the first flat face of the surgical tool, wherein the first transducer is configured to operate in a mode with respect to the longitudinal portion of the surgical tool; and
contacting a face of a second transducer [lower 420] with the second flat face of the surgical tool and opposite the first transducer, such that the first transducer outwardly faces a first direction and the second transducer second direction 180° opposite the first direction, wherein the second transducer is configured to operate in mode with respect to the longitudinal portion of the surgical tool;
wherein, upon activation, the first transducer and the second transducer are configured to induce a standing wave in the surgical tool (e.g. ¶ [0002]);
wherein the induced standing wave comprises a node (e.g. 444, in Fig. 16) at a node location in the surgical tool;
wherein machining of the surgical tool from the portion of the flat metal stock is fine blanking (e.g. cutting or dicing a wafer, Fig. 19B, ¶ [0053]);
wherein the longitudinal portion defines a third direction that extends from the proximal end to the end effector, and
wherein the third direction is orthogonal to the first and second direction.
Claim 17:  Dietz further discloses that the flat metal stock can be aluminum (¶ [0032]).    
Dietz discloses that each of the first and second transducers operate in a mode in which each are formed of piezoelectric material, e.g. barium titanate (¶ [0033]).  
However, Dietz does not mention that the each of the first and second transducers are configured to operate in a D31 mode.  Also, Dietz does not mention that the induced standing wave comprises an antinode at an antinode location in the surgical tool [as required in Claim 1].
Mulvihill is analogous art in forming an ultrasonic medical device with transducers (112, in Fig. 2) made of the very same piezoelectric materials (e.g. barium titanate, ¶ [0143]) that Dietz utilizes.  The transducers of Mulvihill are configured to operate in various modes, one of which is D31, to advantageously provide precise, controlled displacement and can generate energy at a specific frequency (¶ [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first and second transducers of Dietz are configured to operate in a D31 mode, based on utilizing the very same transducer materials that Mulvihill utilizes within the same environment of ultrasonic medical devices.
Nield is analogous art in forming an art-recognized equivalent ultrasonic medical device, including a surgical tool (in Fig. 1, ¶ [0048]) with a flat metal stock (28, in Fig. 2).  The surgical tool further includes first and second transducers (40, in Fig. 1) that are configured to induce a standing wave at a node location that defines a node in the surgical tool, and an antinode location that defines an antinode in the surgical tool (¶¶ [0045], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the operation of the first and second transducers of Dietz are configured to induce a standing wave with at least one node and at least one antinode, as taught by the operation of the transducers of Nield in an art-recognized equivalent ultrasonic medical device.
Claims 15 and 16:  Nield further discloses that the surgical tool with the flat metal stock structurally can include a first flange and a second flange [see annotated figure of Nield below], wherein the first flange extends from a first side of the surgical tool and the second flange extends from an opposing side of the surgical tool, each of the first flange and the second flange is symmetrically disposed about the node location.


    PNG
    media_image2.png
    449
    820
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the surgical of tool of Dietz within the structure of the first and second flanges of Nield, to provide extra support and a housing for the transducers, thereby manufacturing an art-recognized equivalent ultrasonic medical device having the same function and operation.
Claims 2 through 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Mulvihill and Nield, as applied to Claim 1 above, and further in view of U.S. Publication 2007/0130771 to Ehlert et al (hereinafter “Ehlert”).
Dietz, as modified by Mulvihill and Nield, discloses the claimed manufacturing method as relied upon in Claim 1.
Claim 5:  Dietz further discloses optimizing an operational characteristic of the surgical tool by reducing stress in a portion of the surgical tool, e.g. avoiding undesired modes of vibration (stress), ¶ [0036]).
With respect to Claims 2 through 4, the claimed “longitudinal axis” of the surgical tool can be taken as the horizontal axis of the flat metal stock (waveguide 410, in Fig. 16).  The flat metal stock of Dietz is formed of a material that inherently has grains.
Ehlert discloses that in ultrasonic medical devices, metal stocks (waveguides) are formed with random directional grain alignment (¶ [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would be at least one grain of Dietz that would randomly extend in a direction that can be either be orthogonal, parallel, or at an angle to, the longitudinal direction of the surgical tool (waveguide).

Response to Arguments
Applicants' arguments filed as part of the submission [pages 7 to 10] on December 30, 2020 have been fully considered, but have not been deemed to be found as persuasive.  
The applicants’ assert that the prior art does not teach “wherein the longitudinal portion…and the second direction” (lines 18-20 of Claim 1 and lines 21-23 of Claim 14).
However, these limitations are met in view of another embodiment of Dietz as shown in Figure 16 and as expressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 2008/0303384 to Sakamoto has been cited as being relevant teachings of a node (e.g. A1, A2, etc.) and antinode (e.g. B1, B2, in Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896